DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an ozone channel is formed by the air guiding holes and a gap between the inner wall of the conductive sleeve and an outer wall of the insulating sleeve” as cited in claim 1,  “a respecting fixing sleeve” as cited in claim 5, “a fan…… penetrating through the air guiding cover; an electric control assembly electrically connected to the fan and the ozone generating assembly” as cited in claim 7,  “a lithium battery…… connected to the circuit board” as cited in claim 8, “air inlets…., and an air exhausting hole” as cited in claim 9, and “a key……electrically connected to the circuit board” as cited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
		Claim 1 recite limitation of “an ozone channel is formed by the air guiding holes and a gap between the inner wall of the conductive sleeve and an outer wall of the insulating sleeve”. The instant specification merely states that an ozone channel is formed by the air guiding holes and a gap between the inner wall of the conductive sleeve and an outer wall of the insulating sleeve (paragraph [0032]). However, the instant specification does not provide description how “an ozone channel” as claimed is constructed. No drawing demonstrates “an ozone channel” as claimed.
	The instant specification clearly discloses that the ozone assembly is constructed with an insulating sleeve 2 sleeved on an outer periphery of a conductive pillar 1 and a conductive sleeve 3 sleeved on an outer periphery of the insulating sleeve 2 (Figures 1, 2, & 7, paragraph [0032]). That is, there is NO gap between the inner wall of the conductive sleeve and an outer wall of the insulating sleeve. Thus, “an ozone channel” cannot be formed by “a gap between the inner wall of the conductive sleeve and an outer wall of the insulating sleeve”.
	The instant specification does not disclose how to generate ozone with the claimed apparatus. The instant specification discloses that a first electrode 61 and a second electrode 62 are provided at the end of the conductive pillar and the conductive sleeve, respectively (Figure 2, paragraph [0033]). However, NO support or evidence shows that any ozone is generated from the claimed/disclosed device. 	It is known in the art of ozone generation that merely providing two electrode cannot generate ozone.  
	After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure how an ozone sensor can adjust the ozone output by the ozone generator. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 
	Due to the dependency to the parent claim, claims 2-9 are rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite limitation of “an ozone channel is formed by the air guiding holes and a gap between the inner wall of the conductive sleeve and an outer wall of the insulating sleeve”. Claim 1 also requires “an insulating sleeve sleeved on an outer periphery of the conductive pillar” and “a conductive sleeve sleeved on an outer periphery of the insulating sleeve”. It is not clear how “a gap” is formed between the inner wall of the conductive sleeve and an outer wall of the insulating sleeve. Therefore, it is not clear how “an ozone channel” is defined.
Claim 1 recites the functional limitation of “insulating brackets…used to arrange an inner wall of the conductive sleeve and an outer wall of the conductive pillar in parallel and at an interval”. This limitation merely states a functional without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device.
Furthermore, it is known in the art that there are multiple ways to arrange an inner wall of the conductive sleeve and an outer wall of the conductive pillar in parallel and at an interval. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
Claim 6 recites the limitation of “the fixing shaft”. “a fixing shaft” is not cited in claim 1 or claim 3. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 7 recites the limitation of “an ozone generating assembly”. The same limitation is cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. For the purpose of examination, the above limitation will be interpreted as “the ozone generating assembly”.
	Due to the dependency to the parent claim, claims 2-9 are rejected.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brauer et al (PG-PUB US 2004/0031676) .
Regarding claim 1, Brauer et al disclose an ozone generator (ABSTRACT). The apparatus comprises an ozone generating cell 21 comprising 
(1) an inner electrode in the form of a metal bar/tube (i.e. a conductive pillar, Figures 1-7, 11-12, paragraphs [0095], & [0148]);
(2) a dielectric sleeve 4 on the inner electrode 1 (i.e. an insulating sleeve……the conductive pillar, Figures 1-7, 11-12, paragraph [0097]);
(3) an outer mesh electrode 5 provided on the dielectric sleeve 4 (i.e. a conductive sleeve……the insulating sleeve, Figures 1-7, 11-12, paragraphs [0097] & [0148]); and
(4) insulating collar 13 provided on two ends of the inner electrode 1 to support the inner electrode 1 and the dielectric sleeve 4 thereupon, wherein the inner electrode 1 and the outer electrode 5 is separated at least by the dielectric sleeve 4 (i.e. insulating brackets……at an interval, Figures 1 & 2, paragraphs [0103] & [0111]); 
wherein a plurality of holes are provided on the outer mesh electrode 5 and the holes on the mesh electrode 5 is interconnected to the space between the inner wall of the outer electrode 5 and the outer wall of the dielectric sleeve 4 (i.e. air guiding holes…… Figures 1-7, 11-12, paragraph [0148]).
The limitation of “insulating brackets” does not recite any additional structure and will be interpreted as “insulating structures/members for supporting a weight”. The insulating collars 13 of Brauer are insulating structures for supporting the inner electrode, reading on “insulating brackets”
The limitation of “air guiding holes” does not recites any additional structure and will be interpret as “holes”. The mesh outer electrode 5 comprises a plurality of holes, reading on “air guiding holes”.
 The limitation of “ozone channel” does not recites any additional structure and will be interpret as “a path/network”. The holes on the mesh electrode 5 and the space between the outer mesh electrode 5 and dielectric sleeve 4 forms a network/path, reading on “ozone channel”.
Regarding claim 2, Brauer does not specifically teach the shape of the hole on the mesh electrode 5. However, it has been held that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144).
Regarding claim 3, Brauer teaches that electric connections are provided at the end of the inner electrode 1 and the end of the outer electrode 5 (paragraphs [0100] & [0101]).
Regarding claim 4, Brauer teaches that the insulating collar is provided at the ends of the apparatus and a thread is provided at the end of apparatus (Figures 1, 2, & 14, paragraphs [0111] & [0155]).
Regarding claim 5, Brauer teaches that the inner electrode is in the form of metal bar having fixing shaft at both ends and the insulating collar 13 is provided on both ends of the inner electrode 1 (Figures 1 & 2, paragraphs [0111] & [0148]).
Regarding claim 6, Brauer teaches that a threaded shank 7 is provided at one end of the inner electrode (Figures 1 & 2, paragraph [0101]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as obvious over Brauer et al (PG-PUB US 2004/0031676) in view of Bohman et al (PG-PUB US 20200000950).
Regarding claim 1, Brauer et al disclose an ozone generator (ABSTRACT). The apparatus comprises an ozone generating cell 21 comprising 
(1) an inner electrode in the form of a metal bar/tube (i.e. a conductive pillar, Figures 1-7, 11-12, paragraphs [0095], & [0148]);
(2) a dielectric sleeve 4 on the inner electrode 1 (i.e. an insulating sleeve……the conductive pillar, Figures 1-7, 11-12, paragraph [0097]);
(3) an outer mesh electrode 5 provided on the dielectric sleeve 4 (i.e. a conductive sleeve……the insulating sleeve, Figures 1-7, 11-12, paragraphs [0097] & [0148]); and
(4) insulating collar 13 provided on two ends of the inner electrode 1 to support the inner electrode 1 and the dielectric sleeve 4 thereupon, wherein the inner electrode 1 and the outer electrode 5 is separated at least by the dielectric sleeve 4 (i.e. insulating brackets……at an interval, Figures 1 & 2, paragraphs [0103] & [0111]); 
wherein a plurality of holes are provided on the outer mesh electrode 5 and the holes on the mesh electrode 5 is interconnected to the space between the inner wall of the outer electrode 5 and the outer wall of the dielectric sleeve 4 (i.e. air guiding holes…… Figures 1-7, 11-12, paragraph [0148]).
The limitation of “insulating brackets” does not recite any additional structure and will be interpreted as “insulating structures/members for supporting a weight”. The insulating collars 13 of Brauer are insulating structures for supporting the inner electrode, reading on “insulating brackets”
The limitation of “air guiding holes” does not recites any additional structure and will be interpret as “holes”. The mesh outer electrode 5 comprises a plurality of holes, reading on “air guiding holes”.
 The limitation of “ozone channel” does not recites any additional structure and will be interpret as “a path/network”. The holes on the mesh electrode 5 and the space between the outer mesh electrode 5 and dielectric sleeve 4 forms a network/path, reading on “ozone channel”.
However, if Brauer does not teach an ozone channel between the outer mesh electrode 5 and the dielectric sleeve 4, Bohman et al disclose an ozone generating device (ABSTRACT). Bohman teaches that an ozone generating device 104 is constructed with two concentric electrodes separated by a dielectric (Figures 2, paragraph [0057]). The teaching of Bohman shows that an ozone generating device including a path between the outer electrode and the dielectric is an equivalent configuration for an ozone generating device. Therefore, it would be obvious for one having ordinary skill in the art to utilize an ozone generating device having an ozone channel between the outer electrode and the dielectric because it is an art-recognized equivalent. 
Regarding claim 2, Brauer does not specifically teach the shape of the hole on the mesh electrode 5. However, it has been held that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144).
Regarding claim 3, Brauer teaches that electric connections are provided at the end of the inner electrode 1 and the end of the outer electrode 5 (paragraphs [0100] & [0101]).
Regarding claim 4, Brauer teaches that the insulating collar is provided at the ends of the apparatus and a thread is provided at the end of apparatus (Figures 1, 2, & 14, paragraphs [0111] & [0155]).
Regarding claim 5, Brauer teaches that the inner electrode is in the form of metal bar having fixing shaft at both ends and the insulating collar 13 is provided on both ends of the inner electrode 1 (Figures 1 & 2, paragraphs [0111] & [0148]).
Regarding claim 6, Brauer teaches that a threaded shank 7 is provided at one end of the inner electrode (Figures 1 & 2, paragraph [0101]).

Regarding claim 7, Bohman teaches that the ozone generating device 104 includes an outer casing to accommodate a fan and an electrical control circuitry, wherein the control circuitry connects to the fan and the ozone generating device   (Figures 2, paragraph [0057]). Brauer teaches that an ozone generating device comprises an enclosure 23 to accommodate the ozone generating cell 21, wherein an electronic unit and a fan are also provided (Figures 8-10, paragraph [0132]-[0134], & [0140]).
Regarding claim 8, Brauer teaches that the electronic unit is provided upper portion of the enclosure 23 (Figures 8-10, paragraph [0133]). Bohman teaches a control circuitry and a lithium battery for powering the ozone generating device (Figures 2, paragraphs [0057] & [0060]).
Regarding claim 9, Bohman teaches a plurality of air intake openings at the side wall of the casing (Figures 2, paragraph [0057]). Bohman also teaches that an air discharge opening may be arranged at various positions (Figures 7-17). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, providing an air exhausting hole at the bottom of the casing is within ordinary skill in the art.
Regarding claim 10, Bohman teaches a power button 204 (i.e. a key) provided at upper surface of the casing and connected to the control circuitry (Figures 2, paragraph [0057]).  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, providing the power button at the central portion on the upper surface of the casing is within ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795